 

Exhibit10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

 

 

FIRST AMENDMENT TO

COLLABORATION AND LICENSE AGREEMENT

 

This First Amendment to Collaboration and License Agreement (this “First
Amendment”) is entered into as of July 22nd, 2020 (the “First Amendment
Effective Date”) by and between Repare Therapeutics Inc., a Canadian corporation
with offices at 7210 Frederick- Banting, Suite 100, St. Laurent, Quebec, Canada
H4S 2A1 (“Repare Inc.”) and Repare Therapeutics USA, Inc., a Delaware
corporation with offices at One Broadway, 15th Floor, Cambridge, Massachusetts
02142 (“Repare USA” and, together with Repare Inc., “Repare”), on the one hand,
and Bristol-Myers Squibb Company, a Delaware corporation with offices at 430 E.
29th Street, 14th Floor, New York, New York 10016 (“BMS”), on the other hand.
BMS and Repare are each referred to herein by name or as a “Party”, or,
collectively, as the “Parties.”

 

WHEREAS, Repare and BMS entered into that certain Collaboration and License
Agreement as of May 26, 2020 (the “Agreement”), pursuant to which BMS may, among
other things, designate certain Existing Repare Campaigns as Primary Campaigns
or Backup Campaigns; and

 

WHEREAS, the Parties wish to amend the Agreement to add certain Campaigns as
Existing Repare Campaigns;

 

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

 

 

1.

Capitalized terms used in this First Amendment that are not defined herein shall
have the meanings ascribed to them in the Agreement.

 

 

2.

Schedule 1.1.55 of the Agreement is hereby deleted in its entirety and replaced
with the Schedule 1.1.55 attached to this First Amendment.

 

 

3.

Section 2.4.4 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

2.4.4Advanced Program Expansion. During the Collaboration Term, the Parties may,
but are not obligated to, agree to add [***] as an Existing Repare Campaign,
subject to agreement by the Parties on the terms on which such Campaign would be
added as an Existing Repare Campaign.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

4.

This First Amendment shall be deemed incorporated into and made a part of the
Agreement.  The provisions of this First Amendment shall constitute an amendment
to the Agreement, and, to the extent that any term or provision of this First
Amendment may be deemed expressly inconsistent with any term or provision in the
Agreement, this First Amendment shall govern and control. Except as expressly
modified by the terms of this First Amendment, all of the terms, conditions, and
provisions of the Agreement are hereby ratified, and the Agreement remains in
full force and effect.

 

5.

This First Amendment may be executed in two (2) counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument. Any such counterpart, to the extent delivered by means of
Electronic Delivery, shall be treated in all manner and respects as an original
executed counterpart and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
Party hereto shall raise the use of Electronic Delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a claim or defense with
respect to the formation of a contract, and each Party forever waives any such
claim or defense, except to the extent that such claim or defense relates to
lack of authenticity.

 

[Signature Page Follows]

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this First Amendment to Collaboration and License Agreement to be
executed by their respective duly authorized officers as of the First Amendment
Effective Date.

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

 

 

 

By:

 

/s/ Janeen Doyle

 

 

 

 

 

Name:

 

Janeen Doyle

 

 

Title:

 

Vice President, Research & Early

 

 

 

Development Alliances Strategy &

 

 

 

Business Development

 

 

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this First Amendment to Collaboration and License Agreement to be
executed by their respective duly authorized officers as of the First Amendment
Effective Date.

 

REPARE THERAPEUTICS INC.

 

 

 

 

 

 

By:

 

/s/ Steve Forte

 

 

Name:

 

Steve Forte

 

 

Title:

 

EVP & CFO

 

 

 

 

 

 

REPARE THERAPEUTICS USA, INC.

 

 

 

 

 

 

By:

 

/s/ Kim A. Seth

 

 

Name:

 

Kim A. Seth

 

 

Title:

 

EVP, Head of Business

 

 

 

 

and Corporate Development

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1.55 Existing Repare Campaigns

 

[***]

5

 